[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 25, 2007
                              No. 06-15572                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 05-00036-CR-5-4S

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

VINCENTE GUERRERO-GOMEZ,
a.k.a. Augustine Ochoa Heredia,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                             (October 25, 2007)

Before BIRCH, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Spiro T. Kypreos, appointed counsel for Vincente Guerrero-Gomez, a.k.a.
Augustine Ochoa Heredia, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Guerrero-Gomez’s conviction

and sentence are AFFIRMED.




                                          2